DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks

Receipt of Applicant’s Amendment file on 02/16/2022 is acknowledged. The amendment includes claims 1-3, 8-10 and 15-17 are amended.

Response to Arguments
Applicant' s amendments to the claims have overcome 101 rejections previously set forth in the Non-Final Office Action mailed 11/16/2021. Noted, the utilizing of first graph and second graph structure recited in claim 1 lead to a significant technical improvement to the retrieval of targeted data stored within different data objects of data sources; further, the paragraph [0034] of specification indicates “Accordingly, various embodiments of the disclosure provided herein are more effective, efficient, timely, accurate, and faster in identifying targeted data from large volumes of data, spread over various data sources, than conventional practices, systems, and infrastructures used in many industries today. In addition, various embodiments of the disclosure provided herein can facilitate the identification and/or documentation of targeted data present within large volumes of data, spread over various data sources, as well as facilitate the retrieval 
Regarding U.S.C. 103 rejection, applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Wheeler). Noted, the newly cited reference Wheeler teaches the modified limitation “identifying, by the computing hardware, a first data field from a first graph data structure of the first data object, wherein the first graph data structure provides a map of a first plurality of targeted data types for the targeted data to a first plurality of data fields for the first data object, the first plurality of targeted data types comprises the first targeted data type, and the first graph data structure identifies that the first data field from the first plurality of data fields is used for storing data having the first targeted data type” and “identifying, by the computing hardware, a second data field from a second graph data structure of the second data object, wherein the second graph data structure provides a map of a second plurality of targeted data types to a second plurality of data fields for the second data object, the second plurality of targeted data 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (U.S. Pub. No. 2020/0057781 A1) in view of Wheeler et al. (U.S. Pub. No. 2002/0055932 A1), further in view of Borra et al. (U.S. Pub. No. 2020/0226156 A1).
Regarding claim 1, McCormick teaches a method comprising: 
receiving, by computing hardware, a request to identify targeted data for a data subject (paragraph [0035], paragraph [0068], line 1-9; receiving the request including a list of class, field and expression; retrieving data object using query engine based on object query request);
 identifying, by the computing hardware, a first data object from a plurality of data objects using metadata for a data source, wherein the metadata identifies the first data object as associated with a first targeted data type for a data portion from the request (Fig. 1A-B, paragraph [0023]-[0024], paragraph [0035], paragraph [0039], [0011]-[0012],  [0068], the class of the object tree annotated with metadata; the class annotations include table name, a column family and a column qualifier; querying using metadata; querying across the different key 
querying, by the computing hardware, the first data object based on the first data field and the data for the first targeted data type to identify a first targeted data portion for the data subject (paragraph [0062], [0068], the read engine receives a table name and a first data represent some or all of a row key; the query engine generates and submit scan with the set of filters to the key-value data store, the query engine receives from the key-value data store zero or more keys).
McCormick does not explicitly disclose: identifying, by the computing hardware, a first data field from a first graph data structure of the first data object, wherein the first graph data structure provides a map of a first plurality of targeted data types for the targeted data to a first plurality of data fields for the first data object, the first plurality of targeted data types comprises the first targeted data type, and the first graph data structure identifies that the first data field from the first plurality of data fields is used for storing data having the first targeted data type; determining, by the computing hardware, that the first targeted data portion is associated with a second targeted data type.
Wheeler teaches: identifying, by the computing hardware, a first data field from a first graph data structure of the first data object, wherein the first graph data structure provides a map of a first plurality of targeted data types for the targeted data to a first plurality of data fields for the first data object, the first plurality of targeted data types comprises the first targeted data type, and the first graph data structure identifies that the first data field from the first plurality of data fields is used for storing data having the first targeted data type (Fig. 1-2, paragraph [0042]-[0043], [0045], search criteria are developed and may come in form of a single or a plurality of 
determining, by the computing hardware, that the first targeted data portion is associated with a second targeted data type (Fig. 2, paragraph [0043], a match is presented with ‘Social Security#’ item 245, 280 as shown in Fig. 2).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include identifying, by the computing hardware, a first data field from a first graph data structure of the first data object, wherein the first graph data structure provides a map of a first plurality of targeted data types for the targeted data to a first plurality of data fields for the first data object, the first plurality of targeted data types comprises the first targeted data type, and the first graph data structure identifies that the first data field from the first plurality of data fields is used for storing data having the first targeted data type; determining, by the computing hardware, that the first targeted data portion is associated with a second targeted data type into data retrieval of McCormick.
Motivation to do so would be to include identifying, by the computing hardware, a first data field from a first graph data structure of the first data object, wherein the first graph data structure provides a map of a first plurality of targeted data types for the targeted data to a first plurality of data fields for the first data object, the first plurality of targeted data types comprises the first targeted data type, and the first graph data structure identifies that the first data field from the first plurality of data fields is used for storing data having the first targeted data type; determining, by the computing hardware, that the first targeted data portion is associated with a second targeted data type to overcome issue with sharing information has proven to be a 
Wheeler also teaches: identifying, by the computing hardware, a second data field from a second graph data structure of the second data object, wherein the second graph data structure provides a map of a second plurality of targeted data types to a second plurality of data fields for the second data object, the second plurality of targeted data types comprises the second targeted data type, and the second graph data structure identifies that the second data field from the second plurality of data fields is used for storing data having the second targeted data type (Wheeler, Fig. 1-2, paragraph [0042]-[0043], [0045], search criteria are developed and may come in form of a single or a plurality of hierarchical data entities from one or more of data sources; Fig. 2 illustrates the Tree C[interpreted as graph structure] with data object ‘Customer’ with target data type ‘Social Security #’ mapping to data field ‘Social Security #’ of data source database C).
McCormick as modified by Wheeler do not explicitly disclose: identifying, by the computing hardware, a second data object from the plurality of data objects using the metadata for the data source, wherein the metadata identifies the second data object as associated with the second targeted data type.
Borra teaches: identifying, by the computing hardware, a second data object from the plurality of data objects using the metadata for the data source, wherein the metadata identifies the second data object as associated with the second targeted data type (Borra, Fig. 2A, paragraph [0078], [0083]-[0084], receiving meta-data about entities and data stores in which the entities is located, and automatically discover or identify the relationship between entities within or across data store; by virtual of operational database including event and description fields in 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include identifying, by the computing hardware, a second data object from the plurality of data objects using the metadata for the data source, wherein the metadata identifies the second data object as associated with the second targeted data type into data retrieval of McCormick.
Motivation to do so would be to include identifying, by the computing hardware, a second data object from the plurality of data objects using the metadata for the data source, wherein the metadata identifies the second data object as associated with the second targeted data type for using correlations to figure out which variables are connected (Borra, paragraph [0028], line 2-4).
Borra also teaches: querying, by the computing hardware, the second data object based on the second data field and the first targeted data portion associated with the second targeted data type to identify a second targeted data portion for the data subject (Borra, paragraph [0086], [0087], [0090], executing against databases and data stores by using information stored in each node regarding the identity for, or pointer to, each of the databases and the entities respectively 
and performing a targeted data action based on the first targeted data portion or the second targeted data portion (Borra, paragraph [0090], query generation and result aggregation engine executes one or more data store queries, generated, against the selected one or more of the plurality of data stores; the query generation and result aggregation engine receives the results of the execution of one or more data store queries).
Regarding claim 2, McCormick as modified by Wheeler and Borra teach all claimed limitations as set forth in rejection of claim 1, further teach  determining, by the computing hardware, that the first targeted data portion is associated with a third targeted data type for a second data source (Wheeler, Fig. 2, paragraph [0043], a match is presented with ‘Physical Description’ of Source A with ‘Description’ item of source B); 
identifying, by the computing hardware, a third data object from the second data source using metadata for the second data source, wherein the metadata for the second data source identifies the third data object as associated with the third targeted data type (Borra, Fig. 2A, paragraph [0078], [0083]-[0084], receiving meta-data about entities and data stores in which the entities is located, and automatically discover or identify the relationship between entities within or across data store; by virtual of operational database including event and description fields in each rows, these entities are related to host ID in operational database, and therefore, related to the serial number field in asset database while McCormick teaches Fig. 1B, one table in deep key-value data store may include the data for person named Fred Flintstone in graph data 
identifying, by the computing hardware, a third data field from a third graph data structure of the third data object, wherein the third graph data structure provides a map of a third plurality of targeted data types to a third plurality of data fields for the third data object, and the third plurality of targeted data types comprises the third targeted data type, and the third data object the third graph data structure identifies that the third data field from the third plurality of data fields is used for storing data having the third targeted data type (Wheeler, Fig. 1-2, paragraph [0042]-[0043], [0045], search criteria are developed and may come in form of a single or a plurality of hierarchical data entities from one or more of data sources; Fig. 2 illustrates the Tree B [interpreted as graph structure] with data object ‘Person’ with target data type ‘Description’ mapping to data field ‘Description’ of data source database B); 
and querying, by the computing hardware, the third data object based on the third data field and the first targeted data portion associated with the third targeted data type to identify a third targeted data portion for the data subject, wherein the targeted data action is based on at least one of the first targeted data portion, the second targeted data portion, or the third targeted data portion (Borra, paragraph [0086], [0087], [0090], executing against databases and data stores by using information stored in each node regarding the identity for, or pointer to, each of the databases and the entities respectively stored therein from which the note was generated while McCormick teaches the read engine receives a table name and a first data represent some 
Regarding claim 3, McCormick as modified by Wheeler and Borra teach all claimed limitations as set forth in rejection of claim 1, further teach generating, by the computing hardware, the metadata for the data source, wherein generating the metadata comprises: scanning the data source to identify a plurality of targeted data types found in the data source, the plurality of targeted data types including the first plurality of targeted data types and the second plurality of targeted data types; performing a determination that the first targeted data type and the second targeted data type can be used to query the targeted data from the data source; and modifying, based on the determination, the metadata to indicate the first targeted data type and the second targeted data type can be used to query the targeted data from the data source (McCormick, Fig. 3, paragraph [0049]-[0050], paragraph [0072], paragraph [0035], the retrieval method may be a ‘scan’ and ‘get’; compacted multiple fields using delimiter to generate compacted metadata, for example, first name concatenated with last name using a period as delimiter; also see paragraph [0023]-[0024], paragraph [0034], paragraph [0038], line 12-15).
Regarding claim 4, McCormick as modified by Wheeler and Borra teach all claimed limitations as set forth in rejection of claim 3, further teach wherein scanning the data source to identify the plurality of targeted data types found in the data source comprises: identifying a plurality of data fields used for storing the targeted data in the plurality of data objects for the data source (Borra, Fig. 2A illustrate a plurality data fields using for storing the target data in plurality of data objects for data source); processing combinations of data fields of the plurality of data fields using a machine learning model to generate an indication that each combination of 
Regarding claim 5, McCormick as modified by Wheeler and Borra teach all claimed limitations as set forth in rejection of claim 3, further teach wherein determining that a targeted data type can be used to query the targeted data from the data source is based on the targeted data type being associated with multiple data fields found in the plurality of data objects for the data source (Fig. 2A, Borra, Fig. 2A, paragraph [0078], [0083]-[0084], receiving meta-data about entities and data stores in which the entities is located, and automatically discover or identify the relationship between entities within or across data store; by virtual of operational database including event and description fields in each rows, these entities are related to host ID in operational database).
Regarding claim 6, McCormick as modified by Wheeler and Borra teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the targeted data action comprises at least one of generating a location map for the targeted data that comprises a storage location for each of the first targeted data portion and the second targeted data portion (Borra teaches creating relationships mapping across the fields in the participated databases, paragraph [0076], line 13-19; Fig. 2A illustrate storing data portion of Serial number and its associated field in Asset database and HostID and its associated fields in operational database), providing the 
Regarding claim 7, McCormick as modified by Wheeler and Borra teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the request for the targeted data comprises a data subject access request, the data subject comprises an individual, the targeted data comprises personal data on the individual, and the data portion associated with the first targeted data type comprises at least one of a first name for the individual, a last name for the individual, a phone number for the individual, a username for the individual, an email address for the individual, a social security number for the individual, a date of birth for the individual, a postal code for the individual, or a street address for the individual (McCormick, Fig. 1B illustrate target data comprises personal data on the individual, data portion comprises at least first name, last name, phone, state).
Regarding claim 8, McCormick teaches a system comprising: a non-transitory computer-readable medium storing instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium (Fig. 6A-B, paragraph [0131]), wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: 


responsive to receiving the request to identify the targeted data for the data subject: 
identifying a first data object from a plurality of data objects using metadata for a data source, wherein the metadata identifies the first data object as associated with a first targeted data type for a data portion from the request (Fig. 1A-B, paragraph [0023]-[0024], paragraph [0035], paragraph [0039], [0011]-[0012],  [0068], the class of the object tree annotated with metadata; the class annotations include table name, a column family and a column qualifier; querying using metadata; querying across the different key location, from table name through cell value; the table name; the query engine generates and submit scan with the set of filters to the key-value data store);
identifying a first targeted data portion stored in the first data object based on the first data field and the data for the first targeted data type (paragraph [0062], [0068], the read engine receives a table name and a first data represent some or all of a row key; the query engine generates and submit scan with the set of filters to the key-value data store, the query engine receives from the key-value data store zero or more keys).
McCormick does not explicitly disclose: identifying a first data field from a first graph data structure of the first data object, wherein the first graph data structure provides a map of a first plurality of targeted data types for the targeted data to a first plurality of data fields for the first data object, the first plurality of targeted data types comprises the first targeted data type, and the first graph data structure identifies that the first data field from the first plurality of data 
Wheeler teaches: identifying a first data field from a first graph data structure of the first data object, wherein the first graph data structure provides a map of a first plurality of targeted data types for the targeted data to a first plurality of data fields for the first data object, the first plurality of targeted data types comprises the first targeted data type, and the first graph data structure identifies that the first data field from the first plurality of data fields is used for storing data having the first targeted data type (Fig. 1-2, paragraph [0042]-[0043], [0045], search criteria are developed and may come in form of a single or a plurality of hierarchical data entities from one or more of data sources; Fig. 2 illustrates the Tree A [interpreted as graph structure] with data object ‘Person’ with target data type ‘SSN’ mapping to data field ‘SSN’ of data source database A);
identifying that the first targeted data portion is associated with a second targeted data type (Fig. 2, paragraph [0043], a match is presented with ‘Social Security#’ item 245, 280 as shown in Fig. 2).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include identifying a first data field from a first graph data structure of the first data object, wherein the first graph data structure provides a map of a first plurality of targeted data types for the targeted data to a first plurality of data fields for the first data object, the first plurality of targeted data types comprises the first targeted data type, and the first graph data structure identifies that the first data field from the first plurality of data fields is used for storing data having the first targeted data type; identifying that the first targeted data portion is associated with a second targeted data type into data retrieval of McCormick.

Wheeler also teaches: identifying a second data field from a second graph data structure of the second data object, wherein the second graph data structure provides a map of a second plurality of targeted data types to a second plurality of data fields for the second data object, the second plurality of targeted data types comprises the second targeted data type, and the second graph data structure identifies that the second data field from the second plurality of data fields is used for storing data having the second targeted data type (Wheeler, Fig. 1-2, paragraph [0042]-[0043], [0045], search criteria are developed and may come in form of a single or a plurality of hierarchical data entities from one or more of data sources; Fig. 2 illustrates the Tree C[interpreted as graph structure] with data object ‘Customer’ with target data type ‘Social Security #’ mapping to data field ‘Social Security #’ of data source database C).
McCormick as modified by Wheeler do not explicitly disclose: identifying a second data object from the plurality of data objects using the metadata for the data source, wherein the metadata identifies the second data object as associated with the second targeted data type.

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include identifying a second data object from the plurality of data objects using the metadata for the data source, wherein the metadata identifies the second data object as associated with the second targeted data type into data retrieval of McCormick.
Motivation to do so would be to include identifying a second data object from the plurality of data objects using the metadata for the data source, wherein the metadata identifies the second data object as associated with the second targeted data type for using correlations to figure out which variables are connected (Borra, paragraph [0028], line 2-4).
Borra also teaches: identifying a second targeted data portion based on the second data field and the first targeted data portion (Borra, paragraph [0086], [0087], [0090], executing 
and causing performance of a targeted data action based on at least one of the first targeted data portion or the second targeted data portion (Borra, paragraph [0090], query generation and result aggregation engine executes one or more data store queries, generated, against the selected one or more of the plurality of data stores; the query generation and result aggregation engine receives the results of the execution of one or more data store queries).
Regarding claim 9, McCormick as modified by Wheeler and Borra teach all claimed limitations as set forth in rejection of claim 8, further teach identifying a third targeted data portion stored in the first data object based on the first data field and the data for the first targeted data type (Borra, paragraph [0086], [0087], [0090], executing against databases and data stores by using information stored in each node regarding the identity for, or pointer to, each of the databases and the entities respectively stored therein from which the note was generated while McCormick teaches the read engine receives a table name and a first data represent some or all of a row key; the query engine generates and submit scan with the set of filters to the key-value data store, the query engine receives from the key-value data store zero or more keys, paragraph [0062], [0068]); 
identifying the third targeted data portion being associated with a third targeted data type for a second data source comprising a plurality of data objects (Wheeler, Fig. 2, paragraph 
identifying a third data object from the plurality of data objects for the second data source using metadata for the second data source, wherein the metadata for the second data source identifies the third data object as associated with the third targeted data type (Borra, Fig. 2A, paragraph [0078], [0083]-[0084], receiving meta-data about entities and data stores in which the entities is located, and automatically discover or identify the relationship between entities within or across data store; by virtual of operational database including event and description fields in each rows, these entities are related to host ID in operational database, and therefore, related to the serial number field in asset database while McCormick teaches Fig. 1B, one table in deep key-value data store may include the data for person named Fred Flintstone in graph data structure as: row key ‘person 1’ [Wingdings font/0xE0] column Qualifier ‘First name’-> cell value: ‘Fred’; the read engine receives a table name and a first data represent some or all of a row key; the query engine generates and submit scan with the set of filters to the key-value data store, the query engine receives from the key-value data store zero or more keys, paragraph [0033]-[0035], paragraph [0045], [0062], [0068]);
identifying a third data field from a third graph data structure of the third data object, wherein the third graph data structure provides a map of a third plurality of targeted data types for the targeted data to a third plurality of data fields for the third data object, the third plurality of targeted data types comprises the third targeted data type, and the third graph data structure identifies that the third data field from the third plurality of data fields is used for storing data in the third data object associated with the third targeted data type (Wheeler, Fig. 1-2, paragraph [0042]-[0043], [0045], search criteria are developed and may come in form of a single or a 
and identifying a fourth targeted data portion based on the third data field and the third targeted data portion, wherein the targeted data action based on at least one of the first targeted data portion, the second targeted data portion, the third targeted data portion, or the fourth targeted data portion. (Borra, paragraph [0086], [0087], [0090], executing against databases and data stores by using information stored in each node regarding the identity for, or pointer to, each of the databases and the entities respectively stored therein from which the note was generated while McCormick teaches the read engine receives a table name and a first data represent some or all of a row key; the query engine generates and submit scan with the set of filters to the key-value data store, the query engine receives from the key-value data store zero or more keys, paragraph [0062], [0068]).
Regarding claim 10, McCormick as modified by Wheeler and Borra teach all claimed limitations as set forth in rejection of claim 8, further teach scanning the data source to identify a plurality of targeted data types found in the data source, the plurality of targeted data types including the first plurality of targeted data types and the second plurality of targeted data types; performing a determination that the first targeted data type and the second targeted data type can be used to query the targeted data from the data source; and modifying, based on the determination, the metadata to indicate the first targeted data type and the second targeted data type can be used to query the targeted data from the data source (McCormick, Fig. 3, paragraph [0049]-[0050], paragraph [0072], paragraph [0035], the retrieval method may be a ‘scan’ and ‘get’; compacted multiple fields using delimiter to generate compacted metadata, for example, 
Regarding claim 11, McCormick as modified by Wheeler and Borra teach all claimed limitations as set forth in rejection of claim 10, further teach wherein scanning the data source to identify the plurality of targeted data types found in the data source is performed by: identifying a plurality of data fields used for storing the targeted data in the plurality of data objects for the data source (Borra, Fig. 2A illustrate a plurality data fields using for storing the target data in plurality of data objects for data source); processing combinations of data fields of the plurality of data fields using a machine learning model to generate an indication that each combination of the combinations of data fields are used for storing data associated with a common targeted data type (McCormick, Fig. 3, paragraph [0049]-[0050], paragraph [0072], compacted multiple fields using delimiter, for example, first name concatenated with last name using a period as delimiter); and identifying the plurality of targeted data types based on the plurality of data fields and the indication for each combination of the combinations of data fields (McCormick, paragraph [0114]-[0115], using compactionIndex indication to identify list of employer objects which contain employees whose first name start with ‘Fred’).
Regarding claim 12, McCormick as modified by Borra teach all claimed limitations as set forth in rejection of 8, further teach wherein the targeted data action comprises providing the first targeted data portion or the second targeted data portion for display on a graphical user interface to a user who submitted the request for the targeted data (Borra, paragraph [0091], [0071] composing the response to the graph query for the selected ones of the one or more entities and their identified relationships based on the results of the execution of the one or more data stores 
Regarding claim 13, McCormick as modified by Borra teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the targeted data action comprises removing at least one of the first targeted data portion or the second targeted data portion from the data source (McCormick, paragraph [0060], deletion of data accordingly based on request).
As per claim 14, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected.
As per claim 15, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected; further noted, McCormick teaches ‘a non-transitory computer-readable medium’ as shown in Fig. 6A-B, paragraph [0122].
As per claims 16-18, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-4 respectively and are similarly rejected.
As per claims 19-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 12-13 respectively and are similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168  

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168